Title: To George Washington from Colonel Philip Van Cortlandt, 27 October 1778
From: Van Cortlandt, Philip
To: Washington, George


          
            Dear General
            Camp Near Wappins Creek [N.Y.] Octr 27. 1778
          
          Upon Discour[s]ing with Governor Clinton I found that no provision was made for Victualing my Regt further than this place and that 
            
            
            
            A Commissary of Purchases and Issues was Necessary I have therefore writ to the Commissary General to Appoint one to Furnish the Regiment with provisions which Step I hope may meet your Excellency’s approbation.
          I have Received by my Quarter Master Some part of the Clothing, and now Send my paymaster for the Remainder, Am Exceeding Sorry to be thus Troublesom, but must beg Your Excellency to Indulge me with an order On the Store Keeper at Fish kill to Deliver to my Self and Officers some Articles of Clothing, which we are in great Necessity of, the Officers to pay for the Same; he will not Deliver any thing without “an Order—” I have Several Carpenters Smiths & An Armourer in my Regiment Shall therefore be Happy to have An Order for a Travelling Forge and A Chest of Carpenters Tools, all which your Execllency is Sensible will be of great Use in the Country to which I am going—Just this Instant Received an Express from Colo. Contine who Informs me that a learge Body of the Enemy are within Twenty Five Miles [of] Peanpack where Lieut. Colo. Newkirck is with some Militia and is Very pressing for a Reinforcement I Shall therefore Use my Utmost Endeavour to Reinforce him I Shall leave An Officer with Directions to Forward On to me the Clothing and Other Articles. Am With all Respect your Excellency’s Obed. and Hume Sert
          
            Philip Cortlandt
          
        